Citation Nr: 1508352	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  05-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for hairy cell leukemia (HCL), claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Charles Mills, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from July 1960 to July 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO denied the Veteran's claim for service connection for HCL.

In June 2006, the Veteran testified during a Decision Review Officer (DRO) hearing at the RO.  In addition, in May 2008, the Veteran testified before the undersigned Veterans Law Judge at the RO.  Hearing transcripts from both hearings are located in the claims file.

In June 2008, the Board, inter alia, remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  

In December 2009, the Board, inter alia, denied the Veteran's claim for service connection for HCL.  The Veteran subsequently appealed the December 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision as to the denial of service connection for ACL, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.

In May 2011, the Board, inter alia, remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested action, the AMC continued to deny the claim (as reflected in the June 2012 supplemental statement of the case (SSOC)) and returned the matter on appeal to the Board for further consideration.

In November 2013, the Board, inter alia, again denied the Veteran's claim for service connection for HCL.  The Veteran again appealed the November 2013 decision to the Court.  In April 2014, the Court issued a Memorandum Decision vacating the Board's decision as to the denial of service connection for HCL, and remanding the claim to the Board for further proceedings consistent with the Memorandum Decision.

As for the matter of representation, although the Veteran was previously represented by the Veterans of Foreign Wars of the United States, in October 2012, the Veteran submitted a completed Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing private attorney Charles Mills as his power of attorney (POA).  However, in August 2014, the Veterans of Foreign Wars of the United States submitted an Informal Hearing Presentation in support of the Veteran's claim.  The Board subsequently sought clarification regarding the Veteran's representative.  A November 2014 statement from the Veterans of Foreign Wars of the United States indicates that it was not entering an appearance on behalf of the Veteran and that the August 2014 Informal Hearing Presentation it submitted should be disregarded.  The Veteran's attorney confirmed his continued representation of the Veteran in a December 2014 submission.  The Board notes that the Veterans of Foreign Wars of the United States submitted a second Informal Hearing Presentation in support of the Veteran's claim in January 2015; however, as  there is otherwise no indication in the record that the Veteran has changed his POA, that submission was apparently in error.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claim.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of an August 2014 and January 2015 Informal Hearing Presentations submitted by the Veterans of Foreign Wars of the United States, such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, it is noted that the Board previously referred to the agency of original jurisdiction (AOJ) a claim for service connection for prostate cancer.  The Veteran and his representative have repeatedly indicated that this claim has not been addressed by the AOJ, and the claims file does not suggest otherwise.  As such, this matter is not properly before the Board, and is again referred to the AOJ for appropriate action.


REMAND

In light of points raised in the Court's Memorandum Decision, and the Board's review of the claims file, further AOJ action on the claim on appeal is warranted.

The Veteran asserts that his HCL was the result of his exposure to herbicides or other environmental factor during service.  Service treatment records reflect that the Veteran was treated for acute bilateral conjunctivitis in June 1961 and August 1962 while service personnel records reflect that he was stationed in Germany.  The post-service treatment records reflect the diagnosis and treatment of HCL.  The Veteran's representative has argued that the Veteran's treatment for an "acute allergic reaction" during service suggested that he came into contact with herbicides.

Under the circumstances noted above and the Court's Memorandum Decision, the Board finds that further examination and opinion is needed to resolve the service connection claim on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R.       § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the Veteran should undergo a VA examination, by an appropriate physician, at a VA medical facility. T he Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.   If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo a VA examination, to ensure all due process requirements are met, the AOJ should undertake appropriate action to accomplish necessary development, to include obtaining all outstanding, pertinent records. 

As detailed in the Court's April 2014 Memorandum Decision, the Veteran has reported exposure to herbicides while stationed in Germany.  Specifically, he has alleged such exposure due to possible herbicide use in Hamburg, Grafenwohr and Darmstadt, Germany.  Previous requests to the United States Army and Joint Services Records Research Center (JSRRC) produced responses related to herbicide use in Frankfurt and Schweinfurt, Germany only.  In addition, the Veteran had requested that VA obtain information about the daily activities of the Fifth Corps Artillery, Headquarters Battery in general and the "S-2 Section" of that unit specifically, so determine why he was assigned to take soil samples.  The Board also notes that, in a May 2014 statement, the Veteran wrote that he was amending the appropriate section of this Battery to the "G-2 Section."  Finally, in the April 2014 Memorandum Decision, the Court noted that the May 2012 response from the United States Army Surgeon General's Office indicated that they would need to review the Veteran's service records in order to verify or refute the Veteran's claim of exposure to herbicides in Germany.  Therefore, in accordance with the Court's Memorandum Decision, the AOJ should attempt to verify the Veteran's alleged herbicide exposure in Germany by containing the JSRRC, the United States Army Surgeon General's Office or other appropriate entity on remand.

As for obtaining outstanding records, the claims file currently includes outpatient treatment records from the Brooklyn VA Medical Center (VAMC) dated through April 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Brooklyn VAMC, all pertinent, outstanding records of evaluation and/or treatment of the Veteran since April 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Brooklyn VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Attempt to verify the Veteran's alleged herbicide exposure in Germany between January 1961 and June 1962, following the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), specifically, by submitting a request to JSRRC for verification of herbicide exposure.  A request should be made for any such exposure in Hamburg, Grafenwohr and Darmstadt, Germany.  In addition, a request should be made for the unit histories of Fifth Corps Artillery, Headquarters Battery, to include the S-2 Section and G-2 Section.   All requests and responses received should be associated with the claims file.

Any additional action necessary for independent verification of the Veteran's purported herbicide exposure in Germany, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information/records leads to negative results, notify the Veteran and afford him the opportunity to respond.  The AOJ should also follow up on any additional action suggested by JSRRC.

5.  Attempt to verify the Veteran's alleged herbicide exposure in Germany between January 1961 and June 1962, following the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), specifically, by submitting a request to the United States Army Surgeon General's Office for verification of herbicide exposure.  A request should be made for any such exposure in Hamburg, Grafenwohr and Darmstadt, Germany.  All requests and responses received should be associated with the claims file.

Any additional action necessary for independent verification of the Veteran's purported herbicide exposure in Germany, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information/records leads to negative results, notify the Veteran and afford him the opportunity to respond.  Also follow up on any additional action suggested by the United States Army Surgeon General's Office, to include, but is not limited to, submitting a copy of the Veteran's service treatment records for review.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain medical information as to the current nature and etiology of his claimed hairy cell leukemia.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With regard to diagnosed hairy cell leukemia, the physician should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during, or is otherwise medically related to, the Veteran's period of service, to include his exposure to environmental factors.  

The physician should specifically comment on the relationship, if any, between the Veteran's treatment for acute, bilateral conjunctivitis in June 1961 and August 1962 and his diagnosed HCL.  The physician should also address the Veteran's contention that his treatment for acute, bilateral conjunctivitis during service was the result of his exposure to herbicides or other environmental factor.

In addressing the above, the physician is advised that the Veteran is competent to report injuries and symptoms experienced, and that his assertions in this regard must be considered in formulating the requested opinion.  If, for any reason, the Veteran's reports are discounted, the physician should provide a clear rationale for doing so.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  In this regard, a discussion of the pertinent facts and medical principles involved would be of considerable assistance to the Board.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence received since the June 2012 supplemental statement of the case) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



